NUMBER13-15-00346-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                                 IN RE CHADRICK B. PATE


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Longoria
                      Memorandum Opinion Per Curiam1

        By petition for writ of mandamus, Chadrick B. Pate contends that his judgment of

conviction for murder is void. This Court affirmed relator’s conviction for murder on direct

appeal. See Pate v. State, No. 13-09-00112-CR, 2010 WL 3921177, at *1 (Tex. App.—

Corpus Christi Oct. 7, 2010, pet. ref'd) (mem. op., not designated for publication). As

stated herein, we strike the petition for writ of mandamus.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
                                I. UNAUTHORIZED PRACTICE OF LAW

        The petition for writ of mandamus was filed by Nema Bardin, proceeding pro se.

She further filed an amended statement of the case, a motion for emergency relief, and

a supplement to the writ of mandamus. She identifies Chadrick Pate as relator and

states that she possesses Pate’s power of attorney.2 According to an affidavit in the

record, Bardin is Pate’s mother. Based upon the face of the petition, Bardin is not a

member of the state bar or a licensed attorney. See, e.g., TEX. R. CIV. P. 57 (requiring

an attorney to sign pleadings with the attorney’s State Bar of Texas identification number).

To practice law in Texas state courts, an individual must be a member of the State Bar of

Texas and licensed by the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 81.101

(West, Westlaw through Ch. 46 2015 R.S.); Id. § 81.102 (West, Westlaw through Ch. 46

2015 R.S.); TEX. PEN. CODE ANN. § 38.123 (West, Westlaw through Ch. 46 2015 R.S.);

see Rabb Int'l, Inc. v. SHL Thai Food Serv., LLC, 346 S.W.3d 208, 210–11 (Tex. App.—

Houston [14th Dist.] 2011, no pet.); Crain v. The Unauthorized Practice of Law Comm. of

the Sup. Ct. of Tex., 11 S.W.3d 328, 332–34 (Tex. App.—Houston [1st Dist.] 1999, pet.

denied). A person practices law by, among other things, preparing pleadings incident to

a lawsuit and managing a claim on a client's behalf.                See TEX. GOV'T CODE ANN. §

81.101(a); Martin v. Commercial Metals Co., 138 S.W.3d 619, 622 (Tex. App.—Dallas

2004, no pet.); Jimison by Parker v. Mann, 957 S.W.2d 860, 861 (Tex. App.—Amarillo



        2  A power of attorney simply authorizes an agent to transact business for the principal. See
BLACK'S LAW DICTIONARY 1013 (9th ed., West 2010). A power of attorney does not authorize one to act as
a licensed attorney at law, representing individuals in proceedings in court. Harkins v. Murphy & Bolanz,
112 S.W. 136, 138 (Tex. Civ. App.—Dallas 1908, writ dism'd); see also McDonald v. State, No. 08-08-
00103-CR, 2010 WL 3910424, at *9 (Tex. App.—El Paso Sept. 30, 2010, pet. ref'd) (op., not designated
for publication).
                                                       2
1997, no writ). Although a layperson has the right to represent themselves, a layperson

does not have the right to represent others, see Jimison, 957 S.W.2d at 861, thus, while

Bardin can represent herself pro se, Bardin cannot act as an attorney for Pate. See

Paselk v. Rabun, 293 S.W.3d 600, 606 (Tex. App.—Texarkana 2009, pet. struck).

       Bardin is not an attorney and she is not legally permitted to represent or otherwise

file pleadings on another’s behalf. See TEX. GOV'T CODE ANN. § 81.101; Id. § 81.102;

Crain, 11 S.W.3d at 332–34. Accordingly, because the petition was not prepared by

relator proceeding pro se or by a duly licensed attorney, but was instead prepared by

another individual proceeding pro se, we consider the petition a nullity.

                                     II. JURISDICTION

       We further note that article 11.07 vests exclusive jurisdiction over post-conviction

relief from otherwise final felony convictions in the Texas Court of Criminal Appeals. See

TEX. CODE CRIM. PROC. ANN. art. 11.07 (West, Westlaw through Ch. 46 2015 R.S.); Padieu

v. Ct. of Apps. of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Board of

Pardons & Paroles ex rel. Keene v. Ct. of Apps. for Eighth Dist., 910 S.W.2d 481, 483

(Tex. Crim. App. 1995); In re Watson, 253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008,

orig. proceeding).   The intermediate courts of appeals have no role in criminal law

matters pertaining to proceedings under article 11.07 and have no authority to issue writs

of mandamus in connection with such proceedings. See TEX. CODE CRIM. PROC. ANN.

art. 11.07, §§ 3; 5; Ater v. Eighth Ct. of Apps., 802 S.W.2d 241, 242 (Tex. Crim. App.

1991) (orig. proceeding); In re Briscoe, 230 S.W.3d 196 (Tex. App.—Houston [14th Dist.]

2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st


                                                3
Dist.] 2001, orig. proceeding).

                                       III. CONCLUSION

          The Court, having examined and fully considered the petition for writ of mandamus,

the emergency motion, the supplement to the writ of mandamus, and the applicable law,

is of the opinion that the petition and motion are legal nullities and should be struck.

Accordingly, we STRIKE the petition for writ of mandamus and motion for emergency

relief.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of August, 2015.




                                                  4